Appeal unanimously dismissed without costs unless, within 30 days of the entry of the order to be entered hereon, the parties demonstrate compliance with CPLR 5527, in accordance with the following memorandum: The parties purport to have perfected this appeal on a stipulated statement of facts in lieu of submitting a record on appeal. CPLR 5527, however, requires that such statement be submitted to the court from which the appeal is taken for approval, and further provides that the court "may make corrections or additions necessary to present fully the questions raised by the appeal.” Because the record before us does not establish that the parties have complied with the statutory mandate, the appeal is dismissed unless, within 30 days of the entry of this order, such proof is provided. (Appeals from order and judgment of Supreme Court, Monroe County, Bonadio, J. — condemnation.) Present—Dillon, P. J., Doerr, Green, Pine and Davis, JJ.